Citation Nr: 18100272
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 14-07 266A
DATE:	April 4, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	6
 
REMANDED ISSUES
The issues of entitlement to service connection for a low back disability, a respiratory disability, sleep apnea, hypertension, and migraine headaches; and entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) are remanded for additional development.
The Veteran served on active duty from April 2008 to October 2008, with additional National Guard and Reserve service.  This matter comes before the Board of Veterans Appeals (Board) on appeal from June 2011 and August 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).
In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.
This matter was previously before the Board in December 2015, at which time it was remanded for further development.  The case has been returned to the Board for further appellate action.  
The Board notes that in a May 2016 rating decision, service connection was granted for plantar fibroma of the right foot.  Therefore, the Veterans service connection claim for a right foot disability is no longer before the Board.  
The Board finds that a remand is necessary in order to request complete service treatment records from the Veterans period of active duty from April 2008 to October 2008, to specifically include entrance and separation examinations and a September 2008 post-deployment health assessment.

Additionally, in the December 2015 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to obtain the Veterans complete records of treatment from the Trenton Vet Center.  However, the record does not show that such records have been requested.  Accordingly, a remand is necessary in order to obtain those records.  See Stegall v. West, 11 Vet. App. 268 (1998).
Updated VA treatment records should also be obtained.
 
The matters are REMANDED for the following action:
1.  Obtain and associate with the claims file updated VA treatment records.
2. Request through official sources complete service treatment records from the Veterans period of active duty from April 2008 to October 2008, to specifically include entrance and separation examinations and a September 2008 post-deployment health assessment.       If such records cannot be obtained, a formal finding of whether further attempts to request the records would be futile should be made and the Veteran notified of such. 
3.  With the Veterans assistance as necessary, attempt to obtain complete records of treatment from the Trenton Vet Center.  If any records are not available, the Veteran should be notified of such.
 
4. After undertaking the development above and any additional development deemed necessary, the Veterans claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished     a supplemental statement of the case and given an appropriate period to respond thereto before the case        is returned to the Board, if in order.

 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Banister, Associate Counsel

